Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 11/3/2021 are entered.
The terminal disclaimer received 11/3/2021 is entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-16 of U.S. Patent No. 10,648,716 in view of Baetens et al (US 2018/0313550). 
Cited patent claims 1 and 13-15 include a refrigeration circuit connection pipe including the same claimed composition, same or overlapping average grain diameter, and austenite matrix.
Cited patent does not include indoor/outdoor explicitly, capacity, diameter, or refrigerant type.
However it is inherent that a refrigeration circuit will have some capacity and the pipes therefor will have some diameter. Baetens discloses an air conditioner wherein the selection of pipe diameter is based on among other things refrigeration capacity ([0036]). It would have been obvious to one of ordinary skill in the art to have provided the system of Shimizu with the claimed capacity and claimed outer diameter of for the suction pipe in order to provide sufficient air conditioning capacity for a space and sufficient diameter to allow proper refrigerant flow to maintain said capacity. In other words the capacity and diameter would be routinely selected in order to meet a designed refrigeration load.
Baetens further provides for indoor and outdoor units respectively. Therefor although cited patent claims are silent concerning location the purpose of a refrigerant circuit cooling an indoor space and sinking heat to an outdoor space is a notoriously well-known use. 
Finally official notice was previously taken that R134a is an old and well known refrigerant, as applicant didn’t challenge official notice it is now taken as admitted prior art. It would have been .
Allowable Subject Matter
Claims 1-21 would be allowable if a terminal disclaimer is submitted in view of U.S. Patent No. 10,648,716.
Response to Arguments
Applicant’s arguments received 11/3/2021 have been fully considered. The amendments and terminal disclaimer have overcome all previous rejections.
The amendment however has now directed the claims to the composition and microstructure of the connection pipe and therefor prompts the above double patenting rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965.  The examiner can normally be reached on M-F 7:00-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763